Matter of Lally v Aebly (2015 NY Slip Op 03841)





Matter of Lally v Aebly


2015 NY Slip Op 03841


Decided on May 6, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 6, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
PETER B. SKELOS
THOMAS A. DICKERSON
COLLEEN D. DUFFY, JJ.


2014-09742
 (Docket No. F-4948-12/13B)

[*1]In the Matter of Regan Lally, appellant, 
vRichard E. Aebly, respondent.


Regan Lally, Locust Valley, N.Y., appellant pro se.
Richard E. Aebly, Glen Head, N.Y., respondent pro se.

DECISION & ORDER
Appeal from an order of the Family Court, Nassau County (Robin M. Kent, J.), dated September 18, 2014. The order denied the mother's objections to a prior order of that court (Kathleen Watson, S.M.) dated April 3, 2014, which, inter alia, after a hearing, dismissed the mother's petition to modify the father's child support obligation, as set forth in the parties' judgment of divorce.
ORDERED that the order dated September 18, 2014, is affirmed, without costs or disbursements.
The Family Court providently exercised its discretion in denying the mother's objections to the Support Magistrate's determination that she did not establish a substantial change in circumstances warranting an upward modification of the father's child support obligation (see Domestic Relations Law § 236[B][9][b]; Matter of Shillingford v Dielinger, 101 AD3d 889; Matter of Gracie v Donovan, 84 AD3d 1375).
The mother's remaining contentions are without merit.
MASTRO, J.P., SKELOS, DICKERSON and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court